In an action, inter alia, to set aside a deed on the grounds of forgery and undue influence, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Werner, J.), dated January 6, 2005, as granted that branch of the defendants’ motion which was for summary judgment dismissing the cause of action alleging forgery and denied her cross motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
*390The plaintiff seeks, inter alia, to set aside a deed transferring title to certain parcels of real property from her mother to her brother, both now deceased. The Supreme Court correctly denied the plaintiff’s motion for summary judgment on her cause of action alleging undue influence as issues of fact exist as to whether undue influence was exerted to procure the transfer (see Casucci v Casucci, 8 AD3d 523 [2004]).
The Supreme Court properly granted that branch of the defendants’ motion which was for summary judgment dismissing the cause of action alleging forgery. The defendants established their prima facie entitlement to judgment as a matter of law dismissing that cause of action, and the plaintiff failed to raise a triable issue of fact in opposition thereto (cf. Karan v Hoskins, 22 AD3d 638, 639 [2005]). Adams, J.P., Ritter, Fisher and Covello, JJ., concur.